                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

Margaret Meier,

                      Plaintiff,

v.                                                             Case No. 18-cv-2368-JWL

Shawnee Mission Medical Center, Inc.,

                      Defendant.

                                   MEMORANDUM & ORDER

       Plaintiff Margaret Meier filed this lawsuit against her former employer alleging sex

discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. Specifically, she alleges that defendant discriminated against her on the basis of

sex with respect to her compensation and bonus and in terminating her employment and that

defendant negatively impacted her compensation and terminated her employment in retaliation

for her complaints about sex discrimination. This matter is presently before the court on

defendant’s motion for summary judgment on all claims (doc. 71). As will be explained, the

motion is granted in its entirety.1



I.     Facts

       The following facts are uncontroverted, stipulated in the pretrial order, or related in the

light most favorable to plaintiff as the non-moving party. Defendant Shawnee Mission Medical



1
 The court previously dismissed plaintiff’s state law retaliatory discharge claim pursuant to
Federal Rule of Civil Procedure 12(b)(6).
Center, Inc. operates a hospital in Johnson County, Kansas. In April 2015, defendant hired

plaintiff Margaret Meier as the Administrative Director of Women’s and Children’s Services. In

this role, she was also responsible for defendant’s Birth Center. The Birth Center is a premier

facility in the Kansas City market and, according to Ken Bacon, defendant’s Chief Executive

Officer, it is imperative for its effective and successful operation that the hospital has a strong

leader in place who has the trust and confidence of his or her management team, the hospital’s

leadership team and the physicians who practice at the hospital.

       Plaintiff supervised numerous departments, or “cost centers,” in the hospital: Labor &

Delivery; Mother-Baby; Well-Baby Nursery; Neonatal Intensive Care Unit (NICU); Maternal

Fetal Specialist Clinic; Parent Education & Lactation Services; OB Hospitalists; Women &

Children Administration; and the Infant Development Center.           Through her employment,

plaintiff’s immediate supervisor was Sheri Hawkins, Vice President and Chief Nursing Officer.

At all times pertinent to this lawsuit, plaintiff’s second-line supervisor (and Ms. Hawkins’ direct

supervisor) was Michael Knecht, a Senior Vice President and defendant’s Chief Operating

Officer. As noted earlier, Ken Bacon was the defendant’s Chief Executive Officer. In her role as

the Administrative Director of Women’s and Children’s Services, plaintiff had several direct

reports—the managers of each of the departments under plaintiff’s supervision. Eva Shay, for

example, was the manager of the Mother-Baby department. Amy Milroy was the manager of the

Infant Development Center. Sonya Corwine was the Maternal Fetal Specialist Clinic manager.

Roughly 500 employees reported to plaintiff through her managers and virtually all of those

employees were female.



                                                2
       Every “cost center” at the hospital has a defined “Unit of Service” that helps the hospital

measure productivity. In the emergency room, for example, the unit of service is “visits.” Each

department also has a budgeted number of labor hours, which are typically measured per unit of

service. Comparing the amount of actual labor hours used in a cost center over a period of time

versus the budgeted labor hours per unit of service provides the productivity metric. Periodically,

the hospital published productivity reports that reflected each cost center’s actual labor hours used

relative to their budgeted labor hours per unit of service. If a cost center has used fewer labor

hours than the budgeted hours per unit of service, then that cost center is “in the green.” If a cost

center has used more labor hours than the budgeted hours per unit of service, then that cost center

is “in the red.” Every two weeks, Mr. Knecht studied the most recent productivity report and then

had 4 to 6 managers come to his office each month to talk about areas of concerns. Mr. Knecht

described these meetings as “accountability meetings” where there was no time for “pleasantries.”

According to Mr. Knecht, it was necessary to “dig right into the material and get through it. . . . I

have to hold people accountable, and we have to get the information quickly to have an

understanding of do the managers have a sense of why they’re off or not. That’s what I care

about.” Plaintiff agreed that the “productivity meetings” with Mr. Knecht were “all business” and

“direct questioning.” It is undisputed that plaintiff’s cost centers were “in the red” for most of her

employment with defendant. Plaintiff contends that productivity in the Birth Center “looked

great” before she was hired because the hospital was not utilizing sufficient staff to care for the

patients it had.

       In August 2015, defendant’s Chief Financial Officer Karsten Randolph had a productivity

meeting with plaintiff, Ms. Hawkins, Mr. Knecht and all of plaintiff’s direct reports. During that

                                                  3
meeting, Mr. Randolph questioned plaintiff’s NICU manager Cathy Grenz about productivity.

When Ms. Grenz struggled to answer, plaintiff “jumped in” and told Mr. Randolph that “the

productivity and how it’s set up for the NICU at Shawnee Mission was not appropriate and that it

really needed to be looked at.” According to plaintiff, Mr. Randolph then asked her “in a very

rude and derogatory way” whether she had ever worked with Premier Benchmarking and then

told her managers “Your boss is going to get a quick lesson on productivity.” Later, plaintiff told

Ms. Hawkins that she had “never been spoken to” the way that Mr. Randolph spoke to her in the

meeting, which she described as “very intimidating and very hostile.” Plaintiff testified that she

was “horrified” by Mr. Randolph’s treatment of her and questioned her decision to accept a

position at the hospital. She was also surprised that Ms. Hawkins did not speak up during the

meeting to support her.

       At some point in 2016, the hospital hired Premier to provide benchmarking data across the

hospital’s cost centers for purposes of attempting to increase productivity and lower costs.

Premier is a private company that collects data and then provides staffing recommendations for

hospital departments based on what Premier believes are comparable hospitals from around the

country. Premier uses information gathered about a hospital’s department and compares that

information to similar departments at other hospitals to provide staffing recommendations.

Toward that end, plaintiff and her managers completed questionnaires from Premier about their

cost centers. Plaintiff also submitted additional information to Premier, through defendant’s Vice

President of Finance, because she believed that the Birth Center had certain “nuances” that set it

apart from other labor and delivery departments in other hospitals. Over time, plaintiff was

involved in various discussions with Premier representatives. Many of these discussions focused

                                                4
on plaintiff’s efforts to demonstrate to those representatives that “the people they were

benchmarking us against were not accurate and demonstrating the ways it was not accurate.”

Ultimately, the hospital’s finance team adopted various recommendations made by Premier and,

according to plaintiff, those staffing levels negatively impacted the productivity in plaintiff’s cost

centers as measured by defendant’s productivity metric.

       The record reflects that plaintiff and Mr. Knecht had several “productivity meetings” in

2016. While the details of those meetings are not pertinent, it is undisputed that Mr. Knecht was

increasingly frustrated with the Birth Center’s productivity numbers under plaintiff’s leadership

and plaintiff was increasingly frustrated with what she perceived as Mr. Knecht’s refusal to listen

to or remember her ideas about how to increase productivity in the Birth Center. Plaintiff

frequently vented her frustrations to Ms. Hawkins via email. Those emails are described in more

detail below as necessary.

       In addition to having concerns about plaintiff’s fiscal leadership, defendant began having

concerns about the relationship between plaintiff and her management team in June 2016. At that

time, both Mr. Knecht and Ms. Hawkins became aware that at least one member of plaintiff’s

management team, Sonya Corwine, had lodged complaints with the hospital about plaintiff’s

management style and, more specifically, that members of plaintiff’s team feared retribution from

plaintiff if they disagreed with or challenged her. Plaintiff’s evidence reflects that Ms. Corwine,

for whatever reason, openly sought to undermine plaintiff’s leadership at every turn and that Ms.

Corwine herself was on the verge of termination due to disciplinary and performance issues.

Regardless, plaintiff concedes that there were “issues with trust” between herself and certain

female managers on her team in light of Ms. Corwine’s and Eva Shay’s efforts to undermine her

                                                  5
authority. By late September 2016, Ms. Corwine and Ms. Shay had filed a formal complaint

against plaintiff with defendant’s human resources department. Employee Relations Specialist

Keith Thomas was assigned to review and investigate the complaint. Human Resources Director

Lana Deason and her assistant Rachel Ross notified Mr. Knecht that certain managers under

plaintiff’s supervision had filed a complaint and that an investigation into that complaint had been

initiated. During the course of that investigation, plaintiff was not interviewed and the record

does not reflect any formal findings or conclusion arising out of Mr. Thomas’s investigation.

       At some point, Mr. Knecht had an in-person meeting with Ms. Corwine about her

complaint. Ms. Corwine gave Mr. Knecht the impression that plaintiff was “micromanaging” her

managers, had fostered a feeling of distrust among her managers and that the managers feared

retaliation if they spoke up against plaintiff. Mr. Knecht testified that Ms. Corwine’s perception

was that plaintiff was “spying” on her managers and did not trust them. Mr. Knecht did not ask

for plaintiff’s side of the story after meeting with Ms. Corwine. After Ms. Corwine’s and Ms.

Shay’s complaint, other members of plaintiff’s team came forward to complain about plaintiff’s

leadership and management style, including Raimonda King, the manager of the Mother-Baby

unit, and plaintiff’s administrative assistant, Arlene Hagensicker. Plaintiff highlights that Ms.

King was “easily influenced” and that her administrative assistant had been counseled for rude

behavior in the past. She also highlights that other female managers did not make complaints

about her and enjoyed working with her. Mr. Knecht testified, however, that he had a “growing

concern” about plaintiff’s leadership and that it was “highly unusual” for a person at plaintiff’s

level to have several managers lodge a formal complaint against their boss. Mr. Knecht testified

that based on the reports he received from human resources and directly from some of plaintiff’s

                                                 6
managers, he came to believe that plaintiff did not create a culture of openness and trust among

her managers. The record reflects that Mr. Knecht shared with Mr. Bacon (during their monthly

one-on-one meetings) the nature of the complaints coming from certain managers about plaintiff’s

leadership and management style. Mr. Bacon was also aware that plaintiff’s cost centers were not

meeting their productivity expectations and had not been for some time. Plaintiff reiterates that

Mr. Knecht never sought her input on these issues and never interviewed female managers who

enjoyed working with plaintiff, such as Amy Milroy.

       In December 2016, two physicians, one male and one female, pulled Mr. Knecht and Mr.

Bacon aside after a physicians’ meeting and told them that the Birth Center was no longer a

“collegial environment” and that, unlike in years past when they were invited to meet regularly

with the director, the physicians in the Birth Center were not involved in decisions or operations

of the Birth Center but were simply told what to do. Mr. Bacon further avers that a female

pediatrician (who was also the Medical Staff President) shared her concerns that plaintiff treated

her staff poorly, did not foster a collaborative working environment, did not interact well if at all

with some of the physicians and did not seem to have a strong handle on the management of the

Birth Center. While plaintiff does not dispute these facts,2 she emphasizes that obstetricians

practicing in the Birth Center complained to her about nursing staff shortages in the Birth Center

and the resulting patient safety concerns. These concerns were passed on to Ms. Hawkins and



2
 Plaintiff suggests that one of the female physicians who allegedly complained to Mr. Bacon about
plaintiff could not have complained because that physician was “saddened” and “speechless”
when she learned about plaintiff’s termination. Even assuming the truth of that statement, it does
not controvert Mr. Bacon’s statement that the physician raised concerns with him about the Birth
Center and the environment there under plaintiff’s leadership.
                                                 7
Mr. Bacon but no additional nursing hours were budgeted for the Birth Center. She also asserts

that she was never notified of any physicians’ complaints about her.

       The record reflects that Mr. Bacon, after receiving complaints from physicians about

plaintiff’s leadership and management style, was ready to terminate her employment and

discussed that issue with Mr. Knecht. Defendant asserts that Mr. Knecht asked Mr. Bacon for

“more time, at least three months” to try to “get things turned around” and move forward with

plaintiff in that leadership role.3 On January 26, 2017, plaintiff inadvertently forwarded to five of

her managers an email attachment that contained the salary and earnings information for her

managers and others on her team. When Mr. Bacon learned this in early February 2017, he sent

an email to Mr. Knecht and Ms. Hawkins indicating that it was time to terminate plaintiff’s

employment and that the hospital could not wait any longer. Mr. Knecht and Ms. Hawkins then

conferred and prepared to terminate plaintiff’s employment. On February 20, 2017, Ms. Hawkins

advised plaintiff that her employment was terminated. Plaintiff testified that Ms. Hawkins told

plaintiff that Mr. Knecht wanted her to “make sure and let you know that you’re being let go

because you created a hostile work environment with your team” and because “there was mistrust

or distrust” on plaintiff’s team.

       After plaintiff’s employment was terminated, Mr. Bacon instructed Mr. Knecht that he

wanted to be heavily involved in finding her replacement. Mr. Bacon told Mr. Knecht that finding


3
 Plaintiff purports to controvert this statement by stating that Monica Powers, defendant’s
Assistant Chief Nursing Officer, told her that Sheri Hawkins told her that Mr. Knecht was “never
going to let [plaintiff] be successful.” To support that statement, plaintiff relies on a written
chronology of events that she maintained contemporaneously during and after her employment.
The entry about her phone conversation with Ms. Powers in which Ms. Powers allegedly told her
about a conversation with Ms. Hawkins is hearsay and inadmissible.
                                                 8
the right candidate to replace plaintiff was extremely important, and that Mr. Knecht and Ms.

Hawkins needed to find someone who had the leadership, communication, team-building and

collaborative qualities needed to succeed in the position. When no suitable candidate emerged

immediately, Mr. Knecht and Ms. Hawkins selected Marsha Lisk, a female, as Interim Director.

Ultimately, Mr. Knecht and Ms. Hawkins selected Raimonda King, the female manager of the

Mother-Baby department during plaintiff’s employment, as the permanent Administrative

Director of Women’s and Children’s Services in February 2018. It is undisputed that Mr. Bacon

agreed with and supported both hiring decisions.



II.    Summary Judgment Standard

       “Summary judgment is appropriate if the pleadings, depositions, other discovery materials,

and affidavits demonstrate the absence of a genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law.” Water Pik, Inc. v. Med–Systems, Inc., 726 F.3d

1136, 1143 (10th Cir. 2013) (quotation omitted); see Fed. R. Civ. P. 56(a). A factual issue is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Water Pik, Inc., 726 F.3d at 1143 (quotation omitted). “The nonmoving party is entitled

to all reasonable inferences from the record; but if the nonmovant bears the burden of persuasion

on a claim at trial, summary judgment may be warranted if the movant points out a lack of

evidence to support an essential element of that claim and the nonmovant cannot identify specific

facts that would create a genuine issue.” Id. at 1143-44.




                                                9
III.   Sex-Based Compensation Discrimination

       In the pretrial order, plaintiff contends that defendant discriminated against her based on

sex with respect to compensation and bonuses. Plaintiff clarifies in her response to the motion for

summary judgment that she is not challenging her base pay. With respect to her 2016 Incentive

Bonus, she contends that defendant’s facially neutral bonus structure has a disparate impact on

women. Plaintiff expressly relies on Griggs v. Duke Power Co., 401 U.S. 424 (1971) in support

of her argument. This distinct theory of liability does not appear in the pretrial order and has been

waived. Wilson v. Muckala, 303 F.3d 1207, 1215 (10th Cir. 2002) (claims or theories not included

in the pretrial order are waived).



IV.    Sex-Based Discriminatory Discharge

       In the pretrial order, plaintiff contends that defendant terminated her employment based on

her sex in violation of Title VII. As plaintiff has no direct evidence of discrimination, her claim is

analyzed using the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 627 (10th Cir. 2012).

Under McDonnell Douglas, plaintiff has the initial burden of establishing a prima facie case of

discrimination. Id. While the Circuit does not rigidly require certain prima facie elements,

plaintiff must generally establish “(1) membership in a protected class and (2) an adverse

employment action (3) that took place under circumstances giving rise to an inference of

discrimination.” Id. (citing EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007)). If she

establishes a prima facie case, the burden shifts to defendant to assert a legitimate,

nondiscriminatory reason for the adverse employment action. Id. If defendant meets this burden,

                                                 10
summary judgment against plaintiff is warranted unless she introduces evidence “that the stated

nondiscriminatory reason is merely a pretext for discriminatory intent.” Id. (citing Simmons v.

Sykes Enters., 647 F.3d 943, 947 (10th Cir. 2011)).

       As an initial matter, defendant asserts that plaintiff cannot establish a prima facie case of

discrimination because she cannot show that she was treated less favorably than similarly situated

male employees; because she was replaced by a female; and because she does not assert that the

“ultimate” decisionmaker, Ken Bacon, bore any discriminatory animus toward her. Plaintiff urges

that the evidence on these issues should be analyzed at the pretext stage and the court agrees. The

Tenth Circuit recently stated that a plaintiff sets forth a prima facie case of discriminatory

discharge based on sex by showing that she was qualified for the job; she was terminated; and the

job was not eliminated. See Fassbender v. Correct Care Solutions, LLC, 890 F.3d 875, 884 (10th

Cir 2018) (explaining that the purpose of the first step is to exclude “the two most common,

legitimate reasons for termination, i.e., lack of qualification or the elimination of the job”).

       Having rejected defendant’s argument concerning plaintiff’s prima facie case, the court

turns to whether defendant has met its burden to articulate a legitimate, nondiscriminatory reason

for plaintiff’s discharge. “This burden is one of production, not persuasion; it can involve no

credibility assessment.” Carter v. Pathfinder Energy Servs., Inc., 662 F.3d 1134, 1149 (10th Cir.

2011) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)). The Tenth

Circuit has characterized this burden as “exceedingly light,” and the court finds that defendant has

carried it here. See id. According to defendant, plaintiff’s employment was terminated by Mr.

Bacon after he lost confidence in her ability to lead the Birth Center. Defendant highlights that

Mr. Bacon learned that many of plaintiff’s managers had complained that plaintiff created a

                                                 11
culture of mistrust and micromanagement; he received complaints from physicians about the

working environment in the Birth Center since plaintiff was hired as the Director; and he had

concerns about plaintiff’s fiscal leadership given that the Birth Center was “in the red” since

plaintiff was hired as the Director. Finally, defendant relies on the fact that plaintiff sent an email

to her management team disclosing the salaries of other managers and nurses. The burden of

proof, then, shifts back to plaintiff to show that defendant’s proffered reasons are pretextual.

       Evidence of pretext “may take a variety of forms,” including evidence tending to show

“that the defendant’s stated reason for the adverse employment action was false” and evidence

tending to show “that the defendant acted contrary to a written company policy prescribing the

action to be taken by the defendant under the circumstances.” Id. at 1150 (quoting Kendrick v.

Penske Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000)). A plaintiff may also show

pretext with evidence that the defendant had “shifted rationales” or that it had treated similarly

situated employees differently. Crowe v. ADT Servs., Inc., 649 F.3d 1189, 1197 (10th Cir. 2011).

In essence, a plaintiff shows pretext by presenting evidence of “weakness, implausibility,

inconsistency, incoherency, or contradiction in the employer’s stated reasons, such that a

reasonable jury could find them unconvincing.” Debord v. Mercy Health System of Kansas, Inc.,

737 F.3d 642, 655 (10th Cir. 2013). In determining whether the proffered reason is pretextual,

the court examines “the facts as they appear to the person making the decision, not as they appear

to the plaintiff.” Id. The court does not “ask whether the employer’s proffered reasons were wise,

fair or correct” but only whether “the employer honestly believed those reasons and acted in good

faith upon those beliefs.” Id.



                                                  12
       In an effort to establish pretext, plaintiff first contends that male executives on the

administrative and finance teams disfavored her aggressive leadership style as “unladylike” and

that those male executives dismissed her ideas and input based on the fact that she is a female who

did not conform “to particular gender norms or cultural expectations.” This argument fails for

two reasons. First, it appears that plaintiff, at this late stage and for the first time, is asserting a

separate legal theory of sex discrimination—that she was discriminated against for failing to

conform to sex stereotypes. See Etsitty v. Utah Transit Authority, 502 F.3d 1215 (10th Cir. 2007)

(describing “Price Waterhouse theory of gender stereotyping” as distinct from sex discrimination

claim); Essary v. Federal Express Corp., 161 Fed. Appx. 782, 785 (10th Cir. Jan. 6, 2006)

(suggesting that “sex sterotyping” discrimination is separate and distinct from gender

discrimination). As urged by defendant, this theory does not appear in the pretrial order and has

been waived. See Wilson v. Muckala, 303 F.3d 1207, 1215 (10th Cir. 2002) (claims, issues,

defenses or theories of damages not included in the pretrial order are waived).

       Second, even if construed as evidence of pretext to support an intentional discrimination

claim, there is simply no factual support in the record. Certainly, there is no evidence that any

male executive ever described plaintiff as “unladylike” or “aggressive.” While she highlights that

Mr. Knecht testified that plaintiff was “confident” and “not afraid to speak her mind,” her

argument that such testimony reflects that he dismissed her ideas based on her sex is sheer

speculation which, of course, cannot support a finding of pretext. See Lounds v. Lincare, Inc.,

812 F.3d 1208, 1237–38 (10th Cir. 2015) (affirming summary judgment against plaintiff’s Title

VII retaliation claim because plaintiff “merely advanced speculative theories” that failed to

demonstrate pretext). Plaintiff also suggests that a “Boys Club” atmosphere existed at the hospital

                                                  13
on the executive and finance teams. It is uncontroverted that only female employees ever used

this phrase and, according to plaintiff, it was only used to express frustration when male members

of those teams golfed together without inviting female managers. But plaintiff’s evidence as to

male-only golf outings is weak. On at least some occasions, the medical staff extended golfing

invitations—not the executive or finance teams. Moreover, the record contains evidence that

mixed-sex golf and other social outings occurred and that all-female social outings occurred.

More importantly, plaintiff does not contend that she desired to participate in any golf outings;

that she was denied the opportunity to participate in those outings; or that those golf outings had

any connection to the decision to terminate plaintiff’s employment. See Eke v. CaridianBCT, Inc.,

490 Fed. Appx. 156, 167-68 (10th Cir. July 31, 2012) (allegation that male supervisor maintained

“good-old-boys club” and lacked same camaraderie with female employees that he enjoyed with

male employees insufficient to establish pretext where plaintiff did not connect any specific

example of alleged discrimination to decision to eliminate job).

       Plaintiff also contends that, in fact, she was a good manager but she was undermined by

some of her subordinates who did not like it when she held them accountable. Essentially, plaintiff

asserts that defendant “got it wrong.” But to prove pretext, plaintiff must produce evidence that

defendant “did more than get it wrong.” Johnson v. Weld County, 594 F.3d 1202, 1211 (10th Cir.

2010). She must show that defendant did not actually believe its proffered reasons for terminating

her employment. See id. Plaintiff has come forward with no evidence suggesting that defendant

did not honestly believe that plaintiff had created an atmosphere of distrust on her team and that

it had lost confidence in her ability to lead that team. And despite plaintiff’s insistence that she

was a good manager, her perception of her performance is not relevant to the pretext analysis.

                                                14
Sanders v. Southwestern Bell Telephone, L.P., 544 F.3d 1101, 1107 (10th Cir. 2008) (it is the

manager’s perception of the employee's performance that is relevant, not the plaintiff’s subjective

evaluation of his own relative performance).

       Plaintiff next argues that pretext is demonstrated by the fact that defendant relied on the

results of Keith Thomas’s “sham investigation” to support the termination decision. According to

plaintiff, Mr. Thomas never even interviewed her or Ms. Hawkins and several internal e-mails

between Mr. Thomas and other employees reflect that the investigation was one-sided and that

Mr. Thomas was incompetent.4 This argument fails for several reasons. It is unconverted that

Mr. Thomas’s investigation was initiated by plaintiff’s direct reports, who requested a meeting

with an Employee Relations Specialist in September 2016 to raise concerns about plaintiff’s



4
 To the extent plaintiff attempts to establish pretext solely because Mr. Thomas never asked her
for her “side of the story,” that argument is rejected. Plaintiff does not suggest that defendant
violated any internal policy when it failed to interview her prior to terminating her employment.
Rather, plaintiff contends only that the Tenth Circuit has suggested that a failure to obtain an
employee’s version of events prior to termination may support an inference of pretext. But the
single case relied upon by plaintiff—and every other Circuit case that supports that statement—
arose in the context of assessing the “cat’s paw” theory of liability wherein a plaintiff seeks to
establish pretext by presenting evidence that a biased subordinate who lacked decision-making
authority used the formal decision-maker as a dupe in a deliberate scheme to bring about an
adverse employment action. See, e.g., Thomas v. Berry Plastics Corp., 803 F.3d 510, 515-17 (10th
Cir. 2015) (citing cases); Smothers v. Solvay Chems., Inc., 740 F.3d 530, 542-43 (10th Cir. 2014).
In those cases, the Circuit has recognized that an employer can establish that the employer was
not tainted by the biased subordinate if it conducted an independent investigation of the
subordinate’s decision. See Thomas, 803 F.3d at 516-17. And one way in which an employer
might accomplish that independent investigation is by giving the employee an opportunity to share
his or her side of the story. Id. at 517 (an employer’s request that the employee give her side of
the story is sufficient to defeat any inference that the decision was based on a subordinate’s bias).
The Circuit has never held or suggested outside that specific context (a context that is not
implicated in this case as there are no allegedly biased subordinates on which the decisionmakers
relied) that an employer’s failure to interview an employee, standing alone, is sufficient to
establish pretext.
                                                 15
“aggressive management tactics, behaviors and retaliatory actions” in leading the Birth Center.

The investigation was not directed by or initiated by Mr. Knecht or Mr. Bacon and neither one of

them ever advised Mr. Thomas about which employees he should or should not interview.

Compare Smothers v. Solvay Chemicals, Inc., 740 F.3d 530, 542-43 (10th Cir. 2014) (pretext

shown from unfair investigation where decision makers deliberately prevented plaintiff from

telling his side of the story and then purposefully rendered termination decision based on one-

sided information). Moreover, it is undisputed that neither Mr. Knecht nor Mr. Bacon ever saw

Mr. Thomas’s internal emails that plaintiff relies upon so heavily in challenging the investigation.

Rather, at the time of the termination decision, Mr. Knecht had only been given “summary”

updates on the investigation from Ms. Deason and Ms. Ross in the Human Resources department,

including the nature of complaints received by plaintiff’s direct reports. Plaintiff does not suggest

that Mr. Knecht had reason to doubt the accuracy of the updates he received from them. 5 Finally,

while plaintiff asserts that defendant “relied” on Mr. Thomas’s investigation in explaining its

termination decision to the EEOC, defendant only references Mr. Thomas’s investigation in its

position statement to show that plaintiff’s direct reports raised significant concerns about

plaintiff’s leadership style. The position statement does not identify Mr. Thomas’s investigation

as a basis for the decision to terminate plaintiff’s employment. And in any event, it is undisputed

that physicians and plaintiff’s direct reports, outside the context of Mr. Thomas’s investigation,

complained directly to Mr. Bacon and Mr. Knecht about plaintiff’s leadership and management

style. Thus, regardless of whether internal e-mails might demonstrate that the investigation was


5
 Plaintiff provides no evidence that Mr. Bacon, at the time of the termination decision, had
knowledge of Mr. Thomas’s findings or summary of the investigation.
                                                 16
one-sided or that Mr. Thomas was an “incompetent” investigator, no reasonable jury could find

that those facts establish pretext because there is no evidence that Mr. Bacon or Mr. Knecht relied

on those emails or even relied on Mr. Thomas’s findings in terminating plaintiff’s employment.

Mr. Thomas’s investigation, thus, does not create a triable issue that defendant’s proffered reasons

for terminating plaintiff’s employment were false.

       Lastly, plaintiff asserts that she can establish pretext because defendant’s stated reasons for

terminating her employment have changed over time and are inconsistent. Viewing the evidence

in the light most favorable to plaintiff, the record does not support that conclusion. In February

2017, Ms. Hawkins told plaintiff that Mr. Knecht wanted her to know that she was being

terminated because plaintiff had created a hostile work environment on her team and had fostered

an atmosphere of mistrust among her team. Mr. Knecht testified in this lawsuit that plaintiff was

terminated based on defendant’s lack of confidence in her leadership and based on her

performance. Plaintiff has not explained how Mr. Knecht’s testimony conflicts with what he told

Ms. Hawkins in February 2017. On both occasions, he relied on plaintiff’s leadership abilities

which necessarily would include performance-related concerns. In connection with plaintiff’s

claim for unemployment benefits, defendant filled out paperwork identifying the reasons for

plaintiff’s discharge as “not qualified” and “unsatisfactory work performance.” These forms,

however, do not invite more detailed explanations underlying the termination decision and cannot

reasonably be construed as inconsistent with defendant’s initial reason—loss of confidence in

plaintiff’s leadership abilities. Plaintiff also highlights defendant’s position statement to the

EEOC, in which defendant asserted that plaintiff was terminated because defendant had lost

confidence in her abilities for several reasons, including her failure to meet overall productivity

                                                 17
standards, complaints about her leadership style which negatively impacted the work environment

of her team, and the fact that she had disclosed the private salary information of her staff to

supervisors on the team. While the position statement includes one new reason for plaintiff’s

termination (her disclosure of salary information), that additional reason is not inconsistent with

defendant’s prior reasons and, thus, does not prove pretext. See Rolland v. Carnation Building

Servs., Inc., 739 Fed. Appx. 920 (10th Cir. May 30, 2018) (reasons for termination that are merely

additional but not contradictory do not necessarily suggest pretext). The majority of the reasons

set forth by defendant in its position statement are entirely consistent with the reason Mr. Knecht

initially provided for plaintiff’s termination—defendant’s loss of confidence in her leadership

abilities—or simply elaborate on that initial reason. See Matthews v. Euronet Worldwide, Inc.,

271 Fed. Appx. 770, 773-74 (10th Cir. Mar. 28, 2008) (no support for a finding of pretext if the

employer does not give inconsistent reasons but instead merely elaborates on the initial

justification for termination). The same can be said with respect to defendant’s interrogatory

responses in which defendant indicated that plaintiff was terminated because she lost the

confidence of the executive team and her staff; her failure to meet productivity goals; complaints

about her management style; and her lack of judgment in disclosing salary information to

managers on her team. In short, the various iterations of the reasons for defendant’s decision are

at most “minor variations on a central theme” from which no rational factfinder could base a

finding of pretext. See Hardy v. S.F. Phosphates Ltd. Co., 185 F.3d 1076, 1081 (10th Cir. 1999).



V.     Retaliation



                                                18
       Plaintiff asserts in the pretrial order that defendant “negatively impacted her compensation”

and terminated her employment in retaliation for her complaints about sex discrimination. The

court assesses plaintiff’s retaliation claims under the McDonnell Douglas framework. Daniels v.

United Parcel Serv., Inc., 701 F.3d 620, 638 (10th Cir. 2012). To state a prima facie case for

retaliation, plaintiff “must show (1) she engaged in protected opposition to discrimination, (2) a

reasonable employee would have considered the challenged employment action materially

adverse, and (3) a causal connection existed between the protected activity and the materially

adverse action.” Id. (quoting Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir.

2008)). If plaintiff presents a prima facie case of retaliation, then defendant must respond with a

legitimate, nonretaliatory reason for the challenged action. Debord v. Mercy Health Sys. of

Kansas, Inc., 737 F.3d 642, 656 (10th Cir. 2013). Plaintiff, then, must show that defendant’s

stated reason is pretextual. Id.

       In its motion for summary judgment, defendant contends that summary judgment is

appropriate on plaintiff’s retaliation claims because plaintiff cannot show that she engaged in

protected opposition to discrimination; because she cannot establish a causal connection between

any complaints and any adverse action; and because she cannot establish that defendant’s

proffered reasons for those actions are pretextual. Because the court concludes that no reasonable

jury could conclude that plaintiff engaged in “opposition protected by Title VII” when she

complained about Mr. Knecht’s behavior, the court grants summary judgment in favor of

defendant on the retaliation claims and declines to address the other issues raised in defendant’s

motion.



                                                19
       To establish the first prong of her prima facie case of retaliation, plaintiff must show that

she conveyed to her employer a “concern that the employer has engaged in a practice made

unlawful” by Title VII. See Hinds v. Sprint/United Management Co., 523 F.3d 1187, 1203 (10th

Cir. 2008). (“Although no magic words are required, to qualify as protected opposition the

employee must convey to the employer his or her concern that the employer has engaged in a

practice made unlawful” by Title VII.). It is undisputed that plaintiff never expressly conveyed a

concern that Mr. Knecht or any other management employee was discriminating against plaintiff

based on her sex. Plaintiff, however, contends that she complained to Ms. Hawkins, Ms. Powers

and Ms. Pollmiller that Mr. Knecht “would raise his voice and be visibly angry, was dismissive

of information she provided, embarrassed her, would make accusations towards her and would

not listen to or believe what she said.”

       To support her assertion that she engaged in protected activity, plaintiff submits three

emails that she sent to Ms. Hawkins, dated March 25, 2016; October 21, 2016; and December 29,

2016. The subject line of the first email is “productivity discussion with Michael.” In that email,

plaintiff does not raise any concerns about Mr. Knecht or highlight anything unusual about her

discussion with Mr. Knecht about productivity. No jury could find otherwise. Rather, plaintiff

complains to Ms. Hawkins about a woman named “Andrea” who, according to plaintiff,

manipulated the UOS (Unit of Service) data for the mother-baby unit which resulted in a

significant increase in the number of productivity hours that the mother-baby unit was “in the

red.” In the email, plaintiff states “It feels like anytime she touches anything with productivity

for the birth center, it gets worse, not better. She told me that she would reconfigure things but I

do not believe that it will help that much.” Because the primary focus of this email is a complaint

                                                20
about another female, it cannot be reasonably inferred from the email that plaintiff was

complaining to Ms. Hawkins about sex discrimination.

       The October 21, 2016 email has a subject line of “Productivity meeting” and, in it, plaintiff

expresses frustration about “pulling data” and giving “presentation after presentation” only to

have her data “either not be reviewed or remembered.” She specifically mentions that she

provided a data sheet to Alan Gutyon, but that he “barely looked at it.” The email is lengthy and

detailed about the productivity meeting, but it contains no statement from which a jury could

reasonably conclude that plaintiff was expressing a concern that Mr. Knecht or Mr. Guyton had

treated her differently based on sex or otherwise discriminated against her based on sex.

Plaintiff’s general complaints about her supervisors failing to remember or perhaps appreciate her

work efforts is not a complaint about sex discrimination. See Boese v. Fort Hays State Univ., 814

F.Supp.2d 1138, 1146 (D. Kan. 2011), aff’d, 462 Fed. Appx. 797 (10th Cir. 2012) (holding that

complaints about working conditions that did not allege that the adverse conditions were based

on sex is not protected activity under Title VII).

       Finally, the December 29, 2016 email from plaintiff to Ms. Hawkins has a subject line of

“oh boy.” In this email, plaintiff complains primarily about Sonya Corwine, one of plaintiff’s

direct reports who managed the Maternal Fetal Specialist Clinic. She complains that Ms. Corwine

made inaccurate statements during a department meeting; that Ms. Corwine was “stirring the pot”

by going over her head to talk to the Chief Financial Officer directly about finance issues; and

that Ms. Corwine “sounded suspicious” when she announced that she had to leave the department

meeting early. She accuses Ms. Corwine of “lying” and attributes many of the problems on her

team to Ms. Corwine’s “undermining and lies.” With respect to Mr. Knecht, she asserts that she

                                                 21
explained her feelings about Ms. Corwine to Mr. Knecht during a December 29 meeting with him,

but Mr. Knecht accused her of micro-managing her team; failing to create a trusting environment

with her team; and that plaintiff’s management style was to blame for productivity concerns. She

expressed concern that her explanations about Ms. Corwine did not make “one bit of difference”

to Mr. Knecht and that he believed “a low performer who is an expert manipulator” over plaintiff.

Plaintiff asserts that Mr. Knecht was “visibly angry” and “loud” during this meeting and that she

was embarrassed because his office door was open. Again, because plaintiff was complaining to

Ms. Hawkins about another female, no jury could conclude that Ms. Hawkins should have

construed the complaint as one about sex discrimination.          And despite plaintiff’s specific

complaints about Mr. Knecht, the evidence simply does not permit an inference that plaintiff ever

suggested that Mr. Knecht was discriminating against her based on sex. See Macias v. Southwest

Cheese Co., 624 Fed. Appx. 628, 639-40 (10th Cir. Aug. 24, 2015) (plaintiff’s complaint that

supervisor was “making her miserable and she was tired of him” was insufficient to make a prima

facie case of retaliation absent any indication that plaintiff was complaining about discrimination).

       Plaintiff’s evidence about her complaints to Ms. Powell and Ms. Pollmiller is similarly

flawed. Ms. Powell testified that plaintiff told her that during one productivity meeting with Mr.

Knecht, Mr. Knecht “minimized her big time in front of her team” and said “something to effect

of she needed a lesson in productivity.” There is no evidence providing additional context to this

discussion and, thus, no evidence that plaintiff expressed a concern about sex discrimination or a

concern that could be construed as a concern about sex discrimination. Plaintiff testified that she

told Ms. Powell that Mr. Knecht “got really mad at me and yelled at me” at the December 29,

2016 meeting. At Ms. Powers’ suggestion, plaintiff then contacted Julie Pollmiller in Shared

                                                 22
Services. Plaintiff testified that she told Ms. Pollmiller that Mr. Knect raised his voice and accused

her of creating a hostile work environment for her managers and micromanaging her team. Tenth

Circuit precedent establishes that general complaints like the ones made by plaintiff are

insufficient to put defendant on notice that she sought to oppose sex discrimination.

       The only other complaint identified by plaintiff in the argument section of her submission

is one in which she reported to Ms. Hawkins that Amy Milroy, one of plaintiff’s direct reports,

told her that Lou Gehring, the director of the Shawnee Mission Medical Center Foundation, had

raised his voice to Ms. Milroy, waved his finger at her and was incredibly rude to her during a

meeting. According to plaintiff, Ms. Milroy reported that she was offended and scared by Mr.

Gehring’s behavior and that plaintiff, in turn, reported this behavior to Ms. Hawkins. But there is

no evidence that Ms. Milroy expressed a concern about sex discrimination or otherwise framed

her concern in a way that would permit a jury to conclude that Ms. Milroy was complaining about

sex discrimination. Similarly, there is no evidence that plaintiff reported to Ms. Hawkins that Ms.

Milroy had felt discriminated against on the basis of sex or that plaintiff was reporting sex

discrimination. See Faragalla v. Douglas County Sch. Dist. RE 1, 411 Fed. Appx. 140, 148 (10th

Cir. Jan. 12, 2011) (plaintiff’s complaints about supervisor’s “yelling and finger pointing” and her

reports about being “intimidated, scrutinized, and verbally attacked at work” did not constitute

protected activity where none of the complaints made any reference to plaintiff’s race, religion,

or national origin, or alleged discrimination or harassment on any unlawful basis).

       The parties’ submissions reflect two other potential complaints that plaintiff does not

address in the argument portion of her brief but are mentioned in the parties’ statements of fact

and responses thereto. The first concerns the August 2015 meeting attended by plaintiff and

                                                 23
Karsten Randolph along with Ms. Hawkins, Mr. Knecht and all of plaintiff’s direct reports.

Plaintiff testified that during the meeting she stated that “the productivity and how it’s set up for

the NICU at Shawnee Mission was not appropriate and that it really needed to be looked at.”

According to plaintiff, Mr. Randolph then asked her “in a very rude and derogatory way” whether

she had ever worked with Premier Benchmarking and then told her managers “Your boss is going

to get a quick lesson on productivity.” Later, plaintiff told Ms. Hawkins that she had “never been

spoken to” the way that Mr. Randolph spoke to her in the meeting. Nothing in the record suggests

that plaintiff complained about sex discrimination or otherwise suggested that defendant, through

Mr. Randolph’s comments or behavior, was somehow engaged in an unlawful employment

practice. The second concerns a reference in the record to a “boys’ club atmosphere” at the

hospital consisting of Ken Bacon, Karsten Randolph and the finance team at the hospital. Ms.

Powers testified that she and other female managers were sometimes frustrated when male

leadership went golfing during the work day. Plaintiff testified that Ms. Powers had shared that

frustration with her but that plaintiff did not take that information to anyone else. It is clear, then,

that plaintiff does not contend that she reported to anyone that a “boys’ club atmosphere” existed

at the hospital.

       Having exhaustively examined all of the evidence referenced by plaintiff in support of her

retaliation claims, the court concludes that summary judgment is required on those claims. Each

of plaintiff’s complaints falls squarely within the types of general complaints about company

management considered and rejected by the Tenth Circuit in Hinds v. Sprint/United Management

Co., 523 F.3d 1187, 1203 (10th Cir. 2008). Because plaintiff has not come forward with evidence

sufficient to show that she conveyed to defendant a concern that defendant had engaged in an

                                                  24
unlawful employment practice or a concern that she had been treated differently based on her sex,

she cannot establish a prima facie case of retaliation. Summary judgment is granted in favor of

defendant on these claims.6



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

summary judgment on all claims (doc. 71) is granted.



       IT IS SO ORDERED.



       Dated this 19th day of September, 2019, at Kansas City, Kansas.

                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




6
  In her submissions, plaintiff contends that the behavior of Mr. Knecht, Mr. Gehring and other
male members of management toward female managers “suggests stereotyping and creates an
inference of sex discrimination.” She cites a Ninth Circuit case, Stegall v. Citadel Broadcasting
Co., 350 F.3d 1061 (9th Cir. 2003), for the principle that “complaints about assertive, strong
women who speak up for themselves” and the use of phrases such as “difficult,” “negative
attitude,” “not a team player,” and “problematic” are sexual stereotypes that could reveal
illegitimate motives. Stegall did not address protected activity for purposes of a retaliation claim
and, in any event, there is no evidence that plaintiff reported to anyone that any of her supervisors
ever used what might be perceived as a sexual stereotype to describe plaintiff or any other female
manager.
                                                 25
